784 So. 2d 1224 (2001)
Frederick E. HALL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-956.
District Court of Appeal of Florida, Second District.
April 18, 2001.
PER CURIAM.
Frederick Hall challenges the trial court's order summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm. In his motion, Hall claimed that he was entitled to jail credit for the time that he spent in a live-in drug treatment center. However, Hall did not allege that the drug treatment center was the functional equivalent of jail and therefore did not present a facially sufficient claim. See Tennell v. State, 787 So. 2d 65 (Fla. 2d DCA 2001). Our affirmance is without prejudice to Hall's ability, if any, to raise this issue in a properly pleaded rule 3.800(a) motion or in a timely, facially sufficient motion filed pursuant to Florida Rule of Criminal Procedure 3.850. See Hill v. State, 754 So. 2d 788 (Fla. 2d DCA 2000).
Affirmed.
ALTENBERND, A.C.J., and WHATLEY and STRINGER, JJ., concur.